“~F\

 

U. ERK'
ARIF S. IZMIRLIGIL, D.D.S. © DISTRICT COURSE
4665 Nesconset Hwy. + DN.Y,
Port Jefferson Station, NY 11776 JAN 20. 223
_ u lué] te
Telephone: (631) 642-1600 LONG
Fax: (631) 642-9281 ISLAND OFFICE
Honorable Pamela K. Chen January 29,2020

United States District Judge
Eastern District New York
225 Cadman Plaza East
Brooklyn, New York 11201

VIA ECF — PRO SE OFFICE
RE: Dr Izmirligil v. SPS, Inc, et al, Case No:17-cev-6157 (PKC)(LB)
Dear Judge Chen:

I am the Plaintiff, Dr Arif S. Izmirligil(“Plaintiff’, “Izmirligil”) acting pro se in the above —
referenced action and it is my obligation to respectfully inform your Honor that “ Although the
Supreme Court has never ruled on the issue, Lower Courts have uniformly held that a private right of
action does not exist under the mail fraud and wire fraud statutes” ( see William K.S. Wang &Marc I.
Steinberg, Insider Trading( Oxford U. Press, 3d ed.2010)); Accordingly, my “Twelfth Cause of Action
under mail and wire fraud” ( against Defendants Trumbull, Davis, Weinberger and Wiliams) in my
“Proposed First Amended Complaint’(“PFAC”) is withdrawn by me for the sake of judicial economy
( see Wisdom v. First Midwest Bank, 167 F.3d 402 (8" Cir. 1999)( analyzing implied right of civil
action under criminal statutes; mail fraud, wire fraud and extortion claims...)). However, my identical
assertions for which mail and wire fraud may serve as an element of my RICO/RICO Conspiracy
claims( against all Defendants); my FDCPA, RESPA and TILA claims (against Defendant SPS, Inc)
and my NYJL§ 487 claim( against Defendant attorney Trumbull); and/or, incorporating element of my
NY State Law claims ( against same Defendants) will remain, as unchanged.

It is also my obligation to respectfully inform your Honor that attorney Flickinger for Defendant
SPS — once again — has engaged in persistent and intentional deceptive conduct in his recent filing
dated December 13,2019 (DE 73 at page ID#1430 — 31) , by omitting the mandatory language of
AO/208/13 (see EXHIBIT — A)at the middle of the Administrative Order — in attempting to cover up
the other attorney Trumbull's violation of NYJL§ 487 who has also omitted the mandatory language of
AO/431/11 at the end of its second paragraph and filed his falsified purported compliance of the
AO/431/11 by the State Court on February 2,2017 to fool the State Judge Brandveen (DE 74,at page
ID#1452 -53), directed that “Plaintiff's counsel may either (1) comply with AO/431/11, or (2) file with
the Court at the time of filing of the Request for Judicial Intervention a certificate of merit where
contents are described in section 3012-b(a) of the CPLR.”. Mr Flickinger knew or should have known
that Request for Judicial Intervention (“RJI’”) has already been filed by my attorney on January 26,2010
with the State Court, as reflected on the NY State e-court record in which your Honor may take judicial
notice, and further, a copy of RJI, a copy of the Clerk's office record and a copy of AO/208/13 are
annexed to this letter as EXHIBIT — A.B.C and D for your Honor's review and determination, by
strongly suggesting that attorney Flickinger has been persistently engaging with intentional deceptive
conduct under oath, pursuant to CPLR § 2106 and pursuant to 28 U.S.C.§ 1746, in front of this
Honorable Court, where Mr Flickinger has reducted the mandatory language of AO/208/13 at the

| RECEIVED
JAN 39 2020

BDNY PRO SE OFFICE
middle of its paragraph -2, as “underlined” above, stating that... with the Court at the time of the filing
of the Request for Judicial Intervention... by persistently and intentionally misguiding your Honor to
cover up the other attorney Trumbull's identical violation of NYJL§ 487 and also rendered a violation
of NYCRR§ 130- 1 ( see Bayview Loan Servicing, LLC v. Bozymowski, 2011 NYSlip Op. 50240(U)
( Sup. Ct. Suffolk Co. 2011, Mayer, J.) ( finding that neither the proofs submitted in support of the
order of reference, nor the mandatory attorney affirmation are sufficient to grant an order of reference
where the Plaintiff's attorney omitted and changed the “mandatory language” and the “format” of the
Administrative Order that compelled the Court to order a hearing in accordance with 22 NYCRR§130
— 1 to determine if the conduct undertaken by the Plaintiff and its counsel was “frivolous” as defined in
22 NYCRR § 130 -— 1.1(c) and what, if any, sanction should be imposed.)), and /or rendered a violation
of Rule 11 of Fed. R. Civ. P. that also compels your Honor to address or to direct me further move
against Mr Flickinger pursuant to Rule 11 of Fed.R.Civ.P.

Finally, the attorney Flickinger's persistent “play fast and lose” gaming of both the District Court
and State Court concerning the attorney(s) intentional deceptive conducts, also clearly demonstrated —
and, likewise conceded by the attorney Flickinger — that neither can the counselors for the Defendant
SPS nor can the affiants of Defendant SPS comply with AO/431/11 based on the two(2) consecutive
orders of Second Department dated November 30,2016 commanding that “the Bank of NY Mellon and
its attorney(s) shall comply with AO/431/11 — NOT with CPLR § 3012-b(a), ( see Bank of NY Mellon
v. Izmirligil, 144 AD 3d 1063, 1066 (2d Dept 2016)), where the Defendant SPS failed to demonstrate
the merit of the 2009 action pursuant to Affidavit of Merit requirements under AO/431/11, and recently
on September 19,2019, during Appellate Argument of my 2015 action where the Panel Judges of the
Second Department among others, Hon. Shneikman and Hon. Rivera have strongly suggested by
questioning the attorneys of the Defendants Baum, Pillar, JP. Morgan Chase Bank, NA, and the_
BONYM's attorney Flickinger with respect to the non — existence of default judgment or collateral
estoppel defense in the 2009 action, that... “ Stop flying with the magic carpet... there are arguments
that have been represented in the causes of action in the 2015 action in violation of JL§ 487, there are
specific some what predicated on guilt by reputation, guilt by history, once a crook, always a crook,
therefore you are a crook in this case also... and, you will be facing with the consequences...”
(Appellate Argument, 09/19/2019), that your Honor may also take a judicial notice (see Samuels v. Air
Transport Local 504 , 992 F.2d 12.15(2d Cir. 1993)).

I thank the Court for its attention to this matter.

 

Enc: Respectfully Submitted,
Exhibits -A,B,C, and D

CC; : 9

Kenneth J. Flickinger, Esq. Plaintiff — Pro se

Frank G. Burt, Esq. (P)(631) 928-7660

(Via Regular Mail) (E) yesizm@aol.com
 

 

ADMINISTRATIVE ORDER OF THE
CHIEF ADMINISTRATIVE JUDGE OF THE COURTS

 

Pursuant to the authority vested in me, and notwithstanding any provision in AO/431/11
to the contrary, I hereby order that, effective immediately,

@ the provisions of AO/431/11 shall not apply to residential mortgage foreclosure
actions commenced on or after August 30, 2013; and

 

® inresidential mortgage foreclosure actions commenced prior to August 30, 2013,

where no affirmation has been filed pursuant to AO/431/11, plaintiff's counsel may either (i)

comply with A0/431/11, or (2) file with the court at the time ofthe filingof the Request for < OM be lonqueqe
Judicial Intervention/a certificate of merit whose contents are described in section 3012-b(e) of

the Civil Practice Law and Rules.

 

 

Chief Administrative Judge of the Courts

Dated: August 1, 2013

AO/208/13

 

 

 

PURSUANT TO CHAPTER 507 OF THE LAWS OF 2009 it

EXHIBIT |
12/30/2019 WebCivil Supreme - Case Detail

New York State Unified Court System

 

f va
LNT TUSSTIAm

WebCivil Supreme - Case Detail
Add to eTrack |

Court: Suffolk Supreme Court

Index Number: 0047361/2009

Case Name: BANK OF NEW YORK vs. IZMIRLIGIL, ARIF,
Case Type: RES FORECLOSURE FSC ELIGIBLE

Track: Standard

RII Filed: 01/26/2010 Ges)
Date NOI Due:

NOI Filed:

Disposition Date:

Calendar Number:

Jury Status:

Justice Name: ANTONIO J. BRANDVEEN

Attorney/Firm For Plaintiff:
ECKERT SEAMANS CHERIN & MELLOT Attorney Type: Retained Atty. Status: Active

10 BANK STREET, STE 700
WHITE PLAINS, NY 10601

914-949-2909

Attorney/Firm For Defendant:
ARIF IZMIRLIGIL - Prose Attorney Type: Unrepresented Atty. Status: Active

DAVID L. SINGER, P.C. Attorney Type: Retained Atty. Status: Active

150 BROADHOLLOW ROAD, STE 122
MELVILLE, NY 11747

631-923-2399

Close | Show Appearances | Show Motions | Show Decisions |

hitps://iapps.courts.state.ny.us/webcivil/F CASCaselnfo?parm=Caselnfo&index=19ExT VDHigNgrSo4PsRiSg%3D%3D&county=Md%2Fy

  
12/30/2019 Civil Minutes Details

1 11/30/2009 LIS PENDENS BROOKHAVEN =

2 11/30/2009 SUMMONS & COMPLAINT VER

3 11/30/2009 EXHIBITS

4 11/30/2009 SECTION 1303 NOTICE OF FCL

5 12/7/2009 AFFIDAVIT OF SERVICE 12-03-09

6 12/7/2009 AFFIDAVIT OF SERVICE 12-03-09

Pe 12/7/2009 AFFIDAVIT OF SERVICE 12-04-09

8 12/7/2009 AFFIDAVIT OF SERVICE 12-02-09

9 12/7/2009 AFFIDAVIT OF SERVICE 12-02-09

10 12/8/2009 AFFIDAVIT OF SERVICE 12-04-09

1 1/22/2010 DEMAND

12 1/22/2010 AFFIDAVIT OF SERVICE 1-8-10

13 1/22/2010 ANSWER VER

14 1/22/2010 AFFIDAVIT OF SERVICE 1-8-10

15 2/25/2010 NOTICE OF APPEARANCE COPY

16 2/25/2010 9 =RUJ.L PD Coe |

7 7/20/2010 SHORT FORM ORDER W/MARKED PLDGS

18 9/24/2010 SHORT FORM ORDER W/MARKED PLDGS

19 10/14/2010 C/S.F.O. W/NOTICE OF ENTRY

20 10/14/2010 AFFIDAVIT OF SERVICE 10-13-10

21 10/14/2010 C/S.F.O. W/NOTICE OF ENTRY

22 10/14/2010 AFFIDAVIT OF SERVICE 10-13-10

23 10/21/2010 RADI - NOTICE OF APPEAL

24 10/21/2010 SHORT FORM ORDER COPY

25 10/21/2010 EXHIBIT

26 10/21/2010 AFFIDAVIT OF SERVICE 10-20-10

27 11/7/2011 RECORD ON APPEAL =
Close

https://kiosk.suffolkcountyny.gov/kioskweb/web/searchdetails/CivilMinutesDetails.aspx 4/1

EXHIBIT |

en nee

 
     
REQUEST FOR JUDICIAL INTERVENTION

Settlement Conference in
Residential Mortgage Foreclosure Actions

 

 

Index No. “A361 [| dX Date Index No. Issued lea [oa | For Clerk Only

"TAS entry date

  
 
 

MSE NewYork Mellen FHA The Boul of New York as
- Mas iyase Finance Truss Serics ZSOb- $2
Judge Assigned

Dene Bune lish Board of Managers for Saklow's Bauriy Vomeovory¢
Aso AMIN COR, Hg, Chechrokic ‘Seaiatoeedte on Suttons, Tuc. aS Nowe
fe Skee. Cake Tacs... raase. Elects: Tacx: f RilDate
AG Nowmrtt For PC Mortage Corp. ok frnevten
This form requests the scheduling of the settlement conference required by Rule 3408 of the
Civil Practice Law and Rules in a mortgage foreclosure action involving aii of the following: : E
° residential mortgage entered into between January 1, 2003, and September 1,2008 [| :
° one to four-family owner-occupied dwelling : :

¢ subprime, high-cost or nontraditional loan as defined in section 6-l of the Banking

Law and section 1304.5(c) and (e) of the Real Property Actions and Proceedings Law

Provide the following information

Property Address:
LS Sestov s Coucky
Malhaey (ace aby wohl
Defendant(s) [name, address, telephone number, e-mail address):

Ath Dewar wa
LS Seators ‘ Cou, Matler Place, ay wt

Prone GE\-G2F ~{wwo

 
 

 

 

 

Attomey for Plaintiffs) [name, address, telephone number, e-mail address]:
(if self-represented, provide the information for yourself)
Sireven T-Rasn P-L., TI Novrvnedimie Parenseg, Susre G, Pwherst ay (M228
Prone Alb L400 -
Attomey for Defendant(s) (if known) [name, address, telephone number, e-mail address]:
Tonordd V. Ueeass P.O. , ASY WAM WH \man, Baad, Sule 203, MELE NY UA,
Rrare: CE-TAN - BAST
Eno \% wrth ss R= baer ping, cou
Related cases [title, index no. court, judge (if assigned), relationship to instant case]:

ITAFFIRM UNDER PENALTY OF PERJURY THAT, TO MY KNOWLEDGE, OTHER THAN AS NOTED
ABOVE, THERE ARE AND HAVE BEEN NO RELATED ACTIONS OR PROCEEDINGS, NOR HAS AnEeEe

FOR JUDICIAL INTERVENTION PREVIO } FILED IN THIS ACTION.
Dated: Sarrrany gz 7019 vy LC
SIGNATURE :

Zorosp b Meuse Exe
PRINT OR TYPE NAME>
Address and telephone number (if different from above):

 
    

 

EXHIBIT }

 

 
